DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 5/17/2022 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants arguments that “Applicant has amended claim 1 to incorporate the allowable subject matter from the claim 2, as indicated in the Examiner Interview.”  During the interview, it was agreed that the claim language “the total number of the combined CRC bits to be equal to a sum of a first number of integrity check bits and a second number of CRC-aided SCL bits” would overcome the prior art rejection. However, the “sum” was excluded from the claim amendment.  While the independent claims specify that the bits are “combined,” they fail to recite that the combined bits to be equal to the sum.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 22, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, et al. US Patent Publication 2019/0207710 in view of Li et al. EP 2802080.
Regarding Claims 1 and 8, Ye teaches an apparatus configured for polar coding, the apparatus (eNB) comprising: a processor; a memory communicatively coupled to the processor; and a transceiver communicatively coupled to the processor, (Ye: [0187] "A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer") and a method of wireless communication, comprising: generating an information block comprising control information (DCI) for a scheduled entity;  (Ye: [0181] "This value of p.sub.harq may be sent from eNB to a WTRU in a DCI information transmission" where it is interpreted the DCI is generated in order to transmit, and [0074, Fig. 1c] "Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the UL and/or DL, and the like");
generating a total number of combined cyclic redundancy check (CRC) bits  (Ye: [0143, Fig. 11] "FIG. 11 illustrates updating decoding 1100 after a second transmission for the IFDPC HARQ request scheme...The output of the CRC-aided list selection 1114 is fed back into the polar decoder 1118 corresponding to the second transmission 1116, a hard decision is made 1120, and a final CRC-aided list selection 1122 may be performed", and [0150] "It should be noted that the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists...Since the information bits used for different transmissions may be different, the corresponding CRC bits [i.e. total CRC bits] may need to be generated per transmission", and [0185] "If CRC is attached in each code-block, it may be used to perform early detection and stopping of the decoded code-block segment. Once all the code-block segments are decoded successfully, they may be combined together and bit collected 2116 to create the received transport-block to send to upper layers [i.e. integrity verification]");
generating CRC information for the information block, the CRC information comprising the total number of the combined CRC bits; (Ye: [0150] "Since the information bits used for different transmissions may be different, the corresponding CRC bits may need to be generated per transmission. The number of CRC bits generated for subsequent transmissions may be different, as described in herein. The process is handled by the "CRC Attachment" block 1420 in FIG. 14");
encoding the information block, including the CRC information, utilizing polar coding to generate a polar code block; (Ye: [0151] "The "polar encoder" block 1422 may include the normal encoding process, as in FIG. 2");
and transmitting the polar code block to the scheduled entity over a wireless air interface.  (Ye: [0116] "FIG. 6 illustrates a polar code transmission method 600 employing a smaller block length used in retransmissions. In the first transmission 602, a (N, K) polar code is used. These K information bits are mapped to the K most reliable bit channels").
Ye fails to teach generating a single set of cyclic redundancy check (CRC) bits corresponding to a total number of combined cyclic redundancy check (CRC) bits including a first number of integrity check bits and a second number of CRC-aided successive-cancellation list (SCL) bits.
However, Li et al. discloses generating a single set of cyclic redundancy check (CRC) bits (Li et al.; Fig. 1) corresponding to a total number of combined cyclic redundancy check (CRC) bits including a first number of integrity check bits (203; Li et al.; Fig. 3) and a second number of CRC-aided successive-cancellation list (SCL) bits (202, 204-208; Li et al.; Fig. 3; [0039]-[0047]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to provide details of decoding taught by Li et al. in the system taught by Ye in order to improve decoding performance (Li et al. Abstract)
Regarding Claims 15 and 23, Ye teaches an apparatus configured for polar decoding, the apparatus (WTRU) comprising: a processor (Fig. 1b, 118); a memory communicatively coupled to the processor (Fig. 1b, 130/132); and a transceiver (Fig. 1b, 120) and a method of wireless communication operable at a scheduled entity, comprising: receiving a polar code block comprising control information for the scheduled entity and cyclic redundancy check (CRC) information  (Ye: [0146] "When data, for example, a transport block, is received 1402 from the upper layer, the CRC of the data is appended 1404. The whole set of data and CRC are segmented 1406 to smaller information block size to fit the polar code") comprising a total number of combined CRC bits (Ye: [0143, Fig. 11] "FIG. 11 illustrates updating decoding 1100 after a second transmission for the IFDPC HARQ request scheme...The output of the CRC-aided list selection 1114 is fed back into the polar decoder 1118 corresponding to the second transmission 1116, a hard decision is made 1120, and a final CRC-aided list selection 1122 may be performed", and [0150] "It should be noted that the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists...Since the information bits used for different transmissions may be different, the corresponding CRC bits [i.e. total CRC bits] may need to be generated per transmission", and [0185] "If CRC is attached in each code-block, it may be used to perform early detection and stopping of the decoded code-block segment. Once all the code-block segments are decoded successfully, they may be combined together and bit collected 2116 to create the received transport-block to send to upper layers [i.e. integrity verification]");
SCL decoding the polar code block utilizing the CRC information to produce an information block comprising the control information and the CRC information; (Ye: [0117, Fig. 7] "In step a, once the receiver 700 receives the second transmission, the receiver 700 demodulates the symbols and obtains the LLR of the transmitted bits. Suppose the first half of the N transmitted bits are the outputs of the ( N 2 , K 2 ) ##EQU00042## polar code 702 and the second half 704 of the N transmitted bits 706 are part of the outputs of the (N, K) polar code");
and verifying an integrity of the control information utilizing the CRC information.  (Ye: [0185] "If CRC is attached in each code-block, it may be used to perform early detection and stopping of the decoded code-block segment. Once all the code-block segments are decoded successfully, they may be combined together and bit collected 2116 to create the received transport-block to send to upper layers").
Ye fails to teach a single set of cyclic redundancy check (CRC) bits corresponding to a total number of combined cyclic redundancy check (CRC) bits including a first number of integrity check bits and a second number of CRC-aided successive-cancellation list (SCL) bits.
However, Li et al. discloses a single set of cyclic redundancy check (CRC) bits (Li et al.; Fig. 1) corresponding to a total number of combined cyclic redundancy check (CRC) bits including a first number of integrity check bits (203; Li et al.; Fig. 3) and a second number of CRC-aided successive-cancellation list (SCL) bits (202, 204-208; Li et al.; Fig. 3; [0039]-[0047]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to provide details of decoding taught by Li et al. in the system taught by Ye in order to improve decoding performance (Li et al. Abstract)
Claims 22 and 30:
Ye and Li et al. disclose the claimed invention as to claims 15 and 23 above.
Furthermore, Li et al. discloses decoding the polar code block utilizing SCL decoding and the CRC information further comprises: decoding the polar code block to produce a plurality of information block candidates, wherein a number of the plurality of information block candidates is equal to the list size; and utilizing the CRC information to select one of the plurality of information block candidates as the information block (201-208; Li et al.; Fig. 3; [0039]-[0047]).

Claims 6, 13, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. US 2019/0207710 A1 in view of Li et al. EP 2802080 and further in view of Zhang, et al. US 2018/0076929 A1.
Regarding Claims 6 and 13, Ye and Li et al. do not explicitly teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels, and wherein generating the information block further comprises: determining a reliability metric for each of the original bit locations to produce a plurality of reliability metrics; sorting the plurality of sub-channels based on the plurality of reliability metrics in order from highest reliability metrics to lowest reliability metrics; and allocating a portion of the plurality of sub-channels either comprising the highest reliability metrics or distributed among the plurality of sub-channels to the CRC information.
However, Zhang does teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels,  (Zhang: [0005] "the method includes polar encoding information bits and at least one parity bit to obtain encoded data with an encoder of a device. The at least one parity bit is placed in at least one sub-channel selected for the at least one parity bit based on a weight parameter" where a plurality of bits for the information block includes the coded bits for the plurality of subchannels);
and wherein generating the information block further comprises: determining a reliability metric (parity bits) for each of the original bit locations to produce a plurality of reliability metrics; (Zhang: [0041] "parity bits are a particular type of assistant bit, and that the principles disclosed herein may be applied using other types of assistant bits, such as other error correction bits, or codes like Cyclic Redundancy Check (CRC) bits, checksums bits, hash function bits, cryptographic codes, repetition codes, or error detection bits or codes");
sorting the plurality of sub-channels based on the plurality of reliability metrics in order from highest reliability metrics to lowest reliability metrics;  (Zhang: [0088, Fig. 7] "At step 710, the wireless device (pre-) selects from a segment of sub-channels which may be ordered based on a reliability metric, at least one sub-channel for carrying at least one parity bit (e.g. a candidate sub-channel) based on a weight parameter");
and allocating a portion of the plurality of sub-channels either comprising the highest reliability metrics or distributed among the plurality of sub-channels to the CRC information. (Zhang: [0088] "the ordered sub-channels include a segment of K sub-channels and a segment of N.sub.0-K sub-channels, and the wireless device selects, from the segment of K sub-channels, the at least one candidate sub-channel with a minimal weight (d.sub.min). In such an example, each of the K sub-channels has a higher reliability metric than all of the N.sub.0-K sub-channels. In this example, K refers to the number of information bits to encode or an information block length which may or may not include other assistant bits (e.g. CRC bits) and N.sub.0 refers to a mother code length").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye and Li et al. to include the teachings of Zhang in order to determine parity bits to order the sub-channels for polar coding/decoding (Zhang: [0005]).
Regarding Claims 20 and 28, Ye and Li et al. do not explicitly teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels, and wherein receiving the polar code block further comprises: receiving the CRC information within a portion of the plurality of sub-channels either comprising highest reliability metrics or distributed among the plurality of sub-channels.  
However, Zhang does teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels,  (Zhang: [0005] "the method includes polar encoding information bits and at least one parity bit to obtain encoded data with an encoder of a device. The at least one parity bit is placed in at least one sub-channel selected for the at least one parity bit based on a weight parameter" where a plurality of bits for the information block includes the coded bits for the plurality of subchannels);
and wherein receiving the polar code block further comprises: receiving the CRC information within a portion of the plurality of sub-channels either comprising highest reliability metrics or distributed among the plurality of sub-channels.  (Zhang: [0088] "the ordered sub-channels include a segment of K sub-channels and a segment of N.sub.0-K sub-channels, and the wireless device selects, from the segment of K sub-channels, the at least one candidate sub-channel with a minimal weight (d.sub.min). In such an example, each of the K sub-channels has a higher reliability metric than all of the N.sub.0-K sub-channels. In this example, K refers to the number of information bits to encode or an information block length which may or may not include other assistant bits (e.g. CRC bits) and N.sub.0 refers to a mother code length").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye and Li et al.to include the teachings of Zhang in order to determine parity bits to order the sub-channels for polar coding/decoding (Zhang: [0005]).

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, et al. (hereafter Ye), US Patent Publication 2019/0207710 A1 in view of Li et al. EP 2802080 and further in view of Li et al. (hereafter Li) US Patent Publication 2017/0019216 A1.
Ye and Li et al. do not explicitly teach wherein verifying the integrity of the control information utilizing the CRC information further comprises: descrambling the CRC information utilizing an identifier associated with the scheduled entity to produce the combined CRC bits; dividing the information block comprising the control information and the combined CRC bits by a generator polynomial to produce a remainder; and if the remainder is equal to zero, verifying the control information is correctly received.     
However, Li does teach wherein verifying the integrity of the control information utilizing the CRC information further comprises: descrambling the CRC information utilizing an identifier associated with the scheduled entity to produce the combined CRC bits; (Li:  [0069] "a first descrambling subunit, configured to perform, according to a mask corresponding to the repetition quantity and a radio network temporary identifier RNTI of user equipment UE, descrambling on the scrambled CRC bit in the processed downlink control information carried on the downlink control channel");
dividing the information block comprising the control information and the combined CRC bits by a generator polynomial to produce a remainder; and if the remainder is equal to zero, verifying the control information is correctly received.  (Li: [0481] "Specifically, when the descrambled downlink control information is a rate matching bit, the UE performs rate de-matching on the rate matching bit to obtain a coded block, performs decoding on the coded block to obtain a bit sequence, and performs binary division on the bit sequence according to a bit corresponding to a generator polynomial to obtain a corresponding remainder, where the generator polynomial is corresponding to the CRC bit that is corresponding to the downlink control information carried on the downlink control channel. If the remainder is 0, it is determined that the verification succeeds").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye and Li et al. to include the teachings of Li in order to verify the DCI based on descrambling the CRC using RNTI and binary division using a generator polynomial to produce a successful result of zero (Li: [0069, 0481]).


Allowable Subject Matter
3.	Claims 2-5, 7, 9-12, 14, 16-19 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416